Opinion issued December 8, 2011.


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00795-CV
———————————
IN RE Reuben Williams, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
By petition
for writ of mandamus, Relator Reuben Williams challenges the trial court’s
denial of his motion to abate his civil suit until after the resolution of two
criminal charges pending against him.[1] We deny the petition for
writ of mandamus.
PER CURIAM
 
Panel
consists of Justices Jennings, Sharp, and Brown.
 




[1]
        The underlying case is Reuben Williams v. D. Houston, Inc. d/b/a
Treasures, Cause No. 2010-26293, 281st District Court of Harris County,
Texas, Honorable Sylvia Matthews presiding.